
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14



EDWARDS LIFESCIENCES CORPORATION
2001 EMPLOYEE STOCK PURCHASE PLAN
FOR UNITED STATES EMPLOYEES


(As Amended and Restated July 9, 2009)

--------------------------------------------------------------------------------



Edwards Lifesciences Corporation
2001 Employee Stock Purchase Plan
For United States Employees

(As Amended and Restated July 9, 2009)


ARTICLE I—PURPOSE


1.01.  Purpose

        The Edwards Lifesciences Corporation 2001 Employee Stock Purchase Plan
for United States Employees is intended to provide a method whereby employees of
Edwards Lifesciences Corporation (the "Company") and its participating
subsidiary companies authorized by the Committee (or an officer designated by
the Committee pursuant to Section 9.02) to extend the benefits of the Plan to
their Eligible Employees will have an opportunity to acquire a proprietary
interest in the Company through the purchase of shares of the Company's common
stock. It is the intention of the Company to have the Plan qualify as an
"employee stock purchase plan" under Section 423 of the Internal Revenue Code of
1986, as amended, although the Company makes no undertaking or representation to
maintain such qualification. The provisions of the Plan shall be construed so as
to extend and limit participation in a manner consistent with the requirements
of Code Section 423.

        The Plan was initially adopted by the Board on February 8, 2001, and
subsequently approved by the stockholders on May 10, 2001. The Plan was
subsequently amended and restated by the Board on February 20, 2003,
September 13, 2005 and July 9, 2009.


ARTICLE II—DEFINITIONS


2.01.  Base Pay

        "Base Pay" shall mean regular straight-time earnings plus commissions
and payments in lieu of regular earnings (such as vacation, sick pay and holiday
pay). In the case of a part-time hourly employee, such employee's base pay
during an Offering shall be determined by multiplying such employee's hourly
rate of pay by the number of regularly scheduled hours of work for such employee
during such Offering.

2.02.  Change in Control

        "Change in Control" of the Company shall mean the occurrence of any one
of the following events:

(a)Any "Person", as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
such proportionately owned corporation), is or becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company's then outstanding securities; or

(b)During any period of not more than twenty-four (24) months, individuals who
at the beginning of such period constitute the Board of Directors of the
Company, and any new director (other than a director designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in Sections 2.02(a), 2.02(c), or 2.02(d) of this Section 2.02) whose election by
the Board or nomination for election by the Company's stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

2

--------------------------------------------------------------------------------



(c)The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company's then outstanding
securities; or

(d)The Company's stockholders approve a plan of complete liquidation or
dissolution of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect).

2.03.  Code

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

2.04.  Committee

        "Committee" shall mean the individuals appointed by the Company to
administer the Plan as described in Article IX.

2.05.  Company

        "Company" shall mean Edwards Lifesciences Corporation.

2.06.  Corporate Affiliate

        "Corporate Affiliate" shall mean any parent or subsidiary corporation or
limited liability company of the Company (as determined in accordance with Code
section 424), whether now existing or subsequently established.

2.07.  Eligible Employee

        "Eligible Employee" means, unless local laws prohibit such employee's
participation in the Plan, any regular employee of a Participating Company who
is scheduled to work 20 or more hours per week.

2.08.  Enrollment Period

        "Enrollment Period" shall mean with respect to any Offering, the period
designated by the Committee prior to such Offering during which Eligible
Employees may authorize payroll deductions through a Subscription. Unless the
Committee determines otherwise, the Enrollment Period with respect to any
Offering shall end on the twenty-fifth day of the month immediately preceding
the Offering Commencement Date and any Subscription received after such date
shall be deemed to be an enrollment in the next following Offering.

2.09.  Exchange Act

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time, or any successor thereto.

3

--------------------------------------------------------------------------------



2.10.  Fair Market Value

        The "Fair Market Value" of a share of Stock on a given day shall be
determined as follows: (i) if the Stock is listed on any established stock
exchange or a national market system (a) for any date of determination except
the Purchase Date, Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sale is reported) as quoted on such exchange or
system for the last market trading day prior to the time of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; (b) for the Purchase Date, Fair Market Value shall be the closing
sales price for such stock (or the closing bid, if no sale is reported) as
quoted on such exchange or system on the Purchase Date, as reported in The Wall
Street Journal or such other source as the Committee deems reliable, or (ii) in
the absence of an established market for the Stock, the Fair Market Value
thereof shall be determined in good faith by the Committee.

2.11.  Offering

        "Offering" shall mean the quarterly offering of the Company's Stock, the
duration of which shall not exceed twenty seven (27) months.

2.12.  Offering Commencement Date

        "Offering Commencement Date" shall mean June 1, 2001 and, unless
determined otherwise by the Committee, the first day of each calendar quarter
thereafter.

2.13.  Offering End Date

        "Offering End Date" shall mean, with respect to each Offering beginning
prior to July 1, 2007, the first to occur of the day preceding the second annual
anniversary of the Offering Commencement Date or the day preceding July 1, 2007,
unless determined otherwise by the Committee prior to the Offering Commencement
Date or such date as determined pursuant to Section 6.04. "Offering End Date"
shall mean, with respect to each Offering beginning on or after July 1, 2007,
the day preceding the first annual anniversary of the Offering Commencement
Date, unless determined otherwise by the Committee prior to the Offering
Commencement Date or such date as determined pursuant to Section 6.04.

2.14.  Participant

        "Participant" shall mean an Eligible Employee who has elected to
participate in an Offering by entering a Subscription during the Enrollment
Period for such Offering.

2.15.  Participating Company

        "Participating Company" shall mean the Company and each Corporate
Affiliate as may be authorized from time to time by the Committee to extend the
benefits of the Plan to their Eligible Employees and set forth in Appendix A to
this Plan.

2.16.  Plan

        "Plan" shall mean the Edwards Lifesciences Corporation 2001 Employee
Stock Purchase Plan for United States Employees, as amended from time to time.

2.17.  Purchase Date

        "Purchase Date" shall mean with respect to any Offering, the last day of
each calendar quarter (or such other dates determined by the Committee prior to
the Offering Commencement Date or pursuant to Section 6.04) during the period
beginning with the Offering Commencement Date for such Offering and ending with
the Offering End Date; provided, however, if any such day is not a business day,
the Purchase Date shall be the next preceding business date on which shares of
Stock are traded.

4

--------------------------------------------------------------------------------



2.18.  Stock

        "Stock" shall mean the common stock, par value $1.00, of the Company.

2.19.  Subscription

        "Subscription" shall mean an Eligible Employee's authorization for
payroll deductions made in the form and manner specified by the Committee (which
may include enrollment by submitting forms, by voice response, internet access
or other electronic means). Unless withdrawn earlier in accordance with
Section 6.02, each Subscription shall be in effect for the duration of the
Offering to which it applies. No more than one Subscription may be in effect for
an Eligible Employee during any calendar quarter.


ARTICLE III—ELIGIBILITY AND PARTICIPATION


3.01.  Initial Eligibility

        Any individual who is an Eligible Employee on an Offering Commencement
Date shall be eligible to participate in the Offering commencing on such date,
subject to the terms and conditions of the Plan.

3.02.  Leave of Absence

        For purposes of participation in the Plan, a Participant on a leave of
absence shall be deemed to be an employee for a period of up to 90 days or, if
longer, during the period the Participant's right to reemployment is guaranteed
by statute or contract. If the leave of absence is paid, deductions authorized
under any Subscription in effect at the time the leave began will continue. If
the leave of absence is unpaid, no deductions or contributions will be permitted
during the leave. If such a Participant returns to active status within 90 days
or the guaranteed reemployment period, as applicable, payroll deductions under
the Subscription in effect at the time the leave began will automatically begin
again upon the Participant's return to active status, unless the Subscription
has expired. If the Participant does not return to active status within 90 days
or the guaranteed reemployment period, as applicable, the Participant shall be
treated as having terminated employment for all purposes of the Plan. If such
terminated Participant later returns to active employment as an Eligible
Employee or if a Participant returns to active employment as an Eligible
Employee after the Subscription has expired, such individual will be treated as
a new employee and will be eligible to participate in Offerings commencing after
his or her reemployment date by filing a Subscription during the applicable
Enrollment Period for such Offering.

3.03.  Restrictions on Participation

        Notwithstanding any provisions of the Plan to the contrary, no Eligible
Employee shall be granted a right to purchase Stock:

(a)if, immediately after the grant, such employee would own Stock, and/or hold
outstanding options to purchase Stock, possessing 5% or more of the total
combined voting power or value of all classes of the Company's stock (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining stock ownership of any employee); or

(b)which permits the employee's rights to purchase Stock under all employee
stock purchase plans of the Company to accrue at a rate which exceeds $25,000 in
Fair Market Value of the Stock (determined at the time such right to purchase
Stock is granted) for each calendar year in which such right is outstanding (as
computed to comply with Section 423(b)(8) of the Code).

        Further, with respect to any Offering, in no event shall an employee be
granted a right to purchase in excess of 10,000 shares of Stock, subject to
adjustment pursuant to Section 10.03.

5

--------------------------------------------------------------------------------



3.04.  Commencement of Participation

        An Eligible Employee may become a Participant in any Offering by
entering a Subscription during the Enrollment Period for such Offering. Payroll
deductions for such Offering shall commence on the applicable Offering
Commencement Date and shall end on the applicable Offering End Date unless
withdrawn by the Participant or sooner terminated in accordance with
Article VII. Only one Subscription may be in effect with respect to any
Participant at any one time.

3.05.  Participation After Rehire

        An Eligible Employee's Subscription will automatically terminate on the
date he or she is no longer an employee of any Participating Company. If the
Eligible Employee terminates employment with a Subscription in effect with
respect to an Offering and is rehired prior to the Offering End Date for that
Offering, the Subscription will not be reinstated and the Eligible Employee will
not be allowed to again make payroll deductions under such Offering. The
Eligible Employee may elect to participate in Offerings commencing after his or
her reemployment date by entering a Subscription during the applicable
Enrollment Period for such Offering. Notwithstanding the foregoing, an Eligible
Employee's transfer from one Participating Company to another shall not
terminate such Eligible Employee's Subscription.

3.06.  Transfers

        An Eligible Employee's transfer from one Participating Company under
this Plan to another shall not terminate such Eligible's Subscription.

        If an Eligible Employee transfers to a Corporate Affiliate that is not a
Participating Company under this Plan, the employee will be treated as a
terminated Participant under this Plan. The employee may become eligible to
participate in the Company's stock purchase plan for international employees if
the employee is transferred to a subsidiary or affiliate of the Company that is
designated to participate in the stock purchase plan for international employees
subject to the terms and conditions set forth in that plan.


ARTICLE IV—OFFERINGS


4.01.  Quarterly Offerings

        The Plan commenced with an Offering beginning on June 1, 2001 and,
unless determined otherwise by the Committee, will continue in operation with a
new Offering commencing on the first day of each calendar quarter thereafter.
Eligible Employees may not have in effect more than one Subscription at a time.

        Participants may subscribe to any Offering by entering a Subscription
during the Enrollment Period for such Offering in such manner as the Committee
may prescribe (which may include enrollment by submitting forms, by voice
response, internet access or other electronic means).

        A Subscription that is in effect on an Offering End Date will
automatically be deemed to be a Subscription for the Offering that commences
immediately following such Offering End Date, provided that the Participant is
still an Eligible Employee and has not withdrawn the Subscription. Under the
foregoing automatic enrollment provisions, payroll deductions will continue at
the level in effect immediately prior to the new Offering Commencement Date,
unless changed in advance by the Participant in accordance with Section 5.03.

6

--------------------------------------------------------------------------------



4.02.  Purchase Price

        The purchase price per share of Stock under each Offering shall be the
lower of:

(a)85% of the Fair Market Value of the Stock on the Offering Commencement Date;
or

(b)85% of the Fair Market Value of the Stock on the Purchase Date.

        Such purchase price may only be paid with accumulated payroll deductions
in accordance with Article V.


ARTICLE V—PAYROLL DEDUCTIONS


5.01.  Amount of Deduction

        An Eligible Employee's Subscription shall authorize payroll deductions
at a rate, in whole percentages, of no less than 1% and no more than 12% of Base
Pay on each payday that the Subscription is in effect.

5.02.  Participant's Account

        All payroll deductions made with respect to a Participant shall be
credited to his or her recordkeeping account under the Plan. A Participant may
not make any separate cash payment into such account. No interest will accrue or
be paid on any amount withheld from a Participant's pay under the Plan or
credited to the Participant's account. Except as otherwise provided in this
Section 5.02, all amounts in a Participant's account will be used to purchase
whole shares of Stock and no cash refunds shall be made from such account. Any
amounts that are insufficient to purchase whole shares shall be credited to the
Participant's account, and added to any fractional amounts resulting on
subsequent Purchase Dates. Upon liquidation or other closing of a Participant's
account, any fractional amounts shall be paid in cash to the Participant based
on the then current Fair Market Value of the Stock. In addition, any amounts
that are withheld but unable to be applied to the purchase of Stock because of
the limitations of Section 3.03 shall be returned to the Participant without
interest and will not be used to purchase shares with respect to any other
Offering under the Plan.

5.03.  Changes in Payroll Deductions

        During an Offering, a Participant may change his or her level of payroll
deduction with respect to such Offering within the limits described in
Section 5.01 in accordance with procedures established by the Committee
(including, without limitation, rules relating to the frequency of such
changes); provided, however, if the Participant reduces his or her payroll
deductions to zero, it shall be deemed to be a withdrawal of the Subscription
and the Participant may not thereafter participate in such Offering but must
wait until the next Offering to resubscribe to the Plan. Any such discontinuance
or change in level shall be effective as soon as administratively practicable.


ARTICLE VI—EXERCISE OF RIGHTS TO PURCHASE STOCK


6.01.  Automatic Exercise

        A Participant's right to purchase Stock with respect to any Offering
will be automatically exercised on each Purchase Date for the Offering. The
right to purchase Stock will be exercised by using the accumulated payroll
deductions in the Participant's account as of each such Purchase Date to
purchase the number of whole shares of Stock that may be purchased at the
purchase price on such date, determined in accordance with Section 4.02.

7

--------------------------------------------------------------------------------



6.02.  Withdrawal From Offering

        A Participant may not withdraw the accumulated payroll deductions in his
or her account during an Offering. If the Participant withdraws his or her
Subscription with respect to any Offering, the accumulated payroll deductions in
the Participant's account at the time the Subscription is withdrawn will be used
to purchase shares of Stock at the next Purchase Date for the Offering to which
the Subscription related, in accordance with Section 6.01.

6.03.  Delivery of Stock

        Stock purchases under the Plan will be held in an account in the
Participant's name in uncertificated form unless certification is requested by
the Participant. Furthermore, Stock to be delivered to a Participant under the
Plan will be registered in the name of the Participant.

6.04.  Change in Control

        If pursuant to a Change in Control rights to purchase Stock are not
assumed or otherwise continued in full force and effect, then each right to
purchase Stock under each Offering in effect at the time of the Change in
Control shall automatically be exercised, immediately prior to the effective
date of any Change in Control, by applying the payroll deductions of each
Participant for the Offering in which such Change in Control occurs to the
purchase of whole shares of Stock at a purchase price per share equal to
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Stock on the start date of the applicable Offering or (ii) the Fair Market Value
per share of Stock immediately prior to the effective date of such Change in
Control.


ARTICLE VII—WITHDRAWAL


7.01.  Effect on Subsequent Participation

        The Committee shall have the authority to decide the Participant's
eligibility to participate in any succeeding Offering if Participant withdraws
from any Offering.

7.02.  Termination of Employment

        Subject to the following provisions of this Section 7.02, upon
termination of the Participant's employment for any reason that results in the
Participant not qualifying as an Eligible Employee, any Subscription then in
effect will be deemed to have been withdrawn and any payroll deductions credited
to the Participant's account will be used to purchase Stock on the next Purchase
Date for the Offering with respect to which such deductions relate.
Notwithstanding the foregoing, if the Participant has a Subscription in effect
on the Participant's termination of employment, payroll deductions (at the rate
in effect on the termination date) shall continue to be made from Base Pay
earned prior to termination of employment, if any, that is paid to the
Participant after such termination of employment and before the earlier of
(i) the three-month anniversary of such termination of employment, or (ii) the
Offering End Date of such Offering. Any such payroll deduction shall be used to
purchase Stock on the next Purchase Date for the Offering after the deduction is
made.

7.03.  Effect of Hardship Rules

        At the discretion of the Company, the Company may cancel or suspend a
Participant from participating in the Plan if the Participant claims a hardship
with respect to his/her participation in any applicable benefit program and
pursuant to the applicable benefit program, the Participant cannot be permitted
to continue to participate in the Plan. If cancellation or suspension is
required, the Company will determine whether accumulated contributions should be
refunded or may be held to purchase shares on the next Purchase Date and when
the Participant will become eligible to participate in the Plan in the future.

8

--------------------------------------------------------------------------------




ARTICLE VIII—STOCK


8.01.  Maximum Shares

        The maximum number of shares which may be issued under the Plan, subject
to adjustment upon changes in capitalization of the Company as provided in
Section 10.03, shall be 1,500,000 shares. If the total number of shares for
which rights to purchase Stock are exercised on any Purchase Date exceeds the
maximum number of shares available for issuance, the Company shall make a pro
rata allocation of the shares available for delivery and distribution in as
nearly a uniform manner as shall be practicable and as it shall determine to be
equitable, and the balance of payroll deductions credited to the account of each
Participant under the Plan shall be returned to him as promptly as possible.

8.02.  Participant's Interest in Rights to Purchase Stock

        The Participant will have no interest in Stock covered by a right to
purchase Stock under the Plan until such right has been exercised.


ARTICLE IX—ADMINISTRATION


9.01.  Appointment of Committee

        The Company's Board of Directors shall appoint a Committee to administer
the Plan. No member of the Committee who is not an Eligible Employee shall be
eligible to purchase Stock under the Plan.

9.02.  Authority of Committee

        Subject to the express provisions of the Plan, the Committee shall have
plenary authority in its discretion to interpret and construe any and all
provisions of the Plan, to adopt rules and regulations for administering the
Plan, to adopt sub-plans creating additional rules and restrictions for
participation and to make all other determinations deemed necessary or advisable
for administering the Plan. The Committee shall also have full power and
authority to determine whether, to what extent and under what circumstances any
Eligible Employee's participation in the Plan shall be cancelled or suspended as
a result of 401(k) hardship rules or similar rules, as determined at the sole
discretion of the Committee. The Committee's determination on the foregoing
matters shall be conclusive. The Committee shall also have the authority to
determine if and when the employees of Corporate Affiliates organized or
acquired after the Effective Date shall be eligible for participation in the
Plan. The Committee may delegate to an officer its authority under this
Section 9.02 to determine if and when the employees of a Corporate Affiliate
shall be eligible or ineligible for participation in the Plan.

9.03.  Rules Governing the Administration of the Committee

        The Company's Board of Directors may from time to time appoint members
of the Committee in substitution for or in addition to members previously
appointed and may fill vacancies, however caused, in the Committee. The
Committee may select one of its members as its Chairman and shall hold its
meetings at such times and places as it shall deem advisable and may hold
telephonic meetings. A majority of its members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. The
Committee may correct any defect or omission or reconcile any inconsistency in
the Plan, in the manner and to the extent it shall deem desirable. Any decision
or determination reduced to writing and signed by a majority of the members of
the Committee shall be as fully effective as if it had been made by a majority
vote at a meeting duly called and held. The Committee may appoint a secretary
and shall make such rules and regulations for the conduct of its business as it
shall deem advisable.

9

--------------------------------------------------------------------------------



9.04.  Statements

        Each Participant shall receive a statement of his account showing the
number of shares of Stock held and the amount of cash credited to such account.
Such statements will be provided as soon as administratively feasible following
the end of each calendar quarter.


ARTICLE X—MISCELLANEOUS


10.01.  Transferability

        Neither payroll deductions credited to a Participant's account nor any
rights with regard to the exercise of a right to purchase Stock or to receive
Stock under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by the Participant other than by will or the laws of
descent and distribution. Any such attempted assignment, transfer, pledge or
other disposition shall be without effect. During a Participants lifetime,
rights to purchase Stock that are held by such Participant shall be exercisable
only by that Participant.

10.02.  Use of Funds

        All payroll deductions received or held by the Participating Company
under this Plan may be used by the Participating Company for any corporate
purpose and the Participating Company shall not be obligated to segregate such
payroll deductions.

10.03.  Adjustment Upon Changes in Capitalization

        In the event of a stock split, stock dividend, recapitalization,
reclassification or combination of shares, merger, spin-off or similar event,
the Committee shall adjust equitably (a) the number and class of shares or other
securities that are reserved for sale under the Plan, (b) the number and class
of shares or other securities that are subject to outstanding rights to purchase
Stock, (c) the maximum number of shares of Stock that can be purchased by a
Participant with respect to any Offering and (d) the appropriate market value
and other price determinations applicable to rights to purchase Stock. The
Committee shall make all determinations under this Section 10.03, and all such
determinations shall be conclusive and binding.

10.04.  Amendment and Termination

        The Company's Board of Directors shall have complete power and authority
to terminate or amend the Plan at any time and for any reason; provided,
however, that the Company's Board of Directors shall not, without the approval
of the stockholders of the Company in accordance with Section 423 of the Code,
(i) increase the maximum number of shares which may be issued under any Offering
(except pursuant to Section 10.03); (ii) amend the requirements as to the class
of employees eligible to purchase stock under the Plan; or (iii) permit members
of the Committee who are not Eligible Employees to purchase stock under the
Plan.

        Upon termination of the Plan, the date of termination shall be
considered a Purchase Date, and any cash remaining in Participant accounts will
be applied to the purchase of Stock, unless determined otherwise by the
Company's Board of Directors. Upon termination of the Plan, the Company's Board
of Directors shall have authority to establish administrative procedures
regarding the exercise of outstanding rights to purchase Stock or to determine
that such rights shall not be exercised.

10.05.  Effective Date

        This Plan became effective as of June 1, 2001.

10

--------------------------------------------------------------------------------



10.06.  No Employment Rights

        The Plan does not, directly or indirectly, create in any employee or
class of employees any right with respect to continuation of employment with the
Company or any Corporate Affiliate, and it shall not be deemed to interfere in
any way with the right of the Company or any Corporate Affiliate employing such
person to terminate, or otherwise modify, an employee's employment at any time.

10.07.  Effect of Plan

        The provisions of the Plan shall, in accordance with its terms, be
binding upon, and inure to the benefit of, all successors of each employee
participating in the Plan, including, without limitation, such employee's estate
and the executors, administrators or trustees thereof, heirs and legatees, and
any receiver, trustee in bankruptcy or representative of creditors of such
employee.

10.08.  Governing Law

        The law of the State of California will govern all matters relating to
this Plan except to the extent it is superseded by the laws of the United
States.

11

--------------------------------------------------------------------------------




APPENDIX A

LIST OF PARTICIPATING COMPANIES


        Following is a list of Participating Companies as of February 20, 2003:

Edwards Lifesciences Corporation
Edwards Lifesciences International Assignments Inc.
Edwards Lifesciences LLC
Edwards Lifesciences (U.S.) Inc.
Edwards Lifesciences Research Medical, Inc.


12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



EDWARDS LIFESCIENCES CORPORATION 2001 EMPLOYEE STOCK PURCHASE PLAN FOR UNITED
STATES EMPLOYEES
ARTICLE I—PURPOSE
ARTICLE II—DEFINITIONS
ARTICLE III—ELIGIBILITY AND PARTICIPATION
ARTICLE IV—OFFERINGS
ARTICLE V—PAYROLL DEDUCTIONS
ARTICLE VI—EXERCISE OF RIGHTS TO PURCHASE STOCK
ARTICLE VII—WITHDRAWAL
ARTICLE VIII—STOCK
ARTICLE IX—ADMINISTRATION
ARTICLE X—MISCELLANEOUS
APPENDIX A LIST OF PARTICIPATING COMPANIES
